This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2014).

                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A14-0836

                                  State of Minnesota,
                                      Respondent,

                                           vs.

                                Charles Chuck Jackson,
                                      Appellant

                                  Filed April 20, 2015
                                       Affirmed
                                    Peterson, Judge

                             Olmsted County District Court
                               File No. 55-CR-07-11909

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Mark A. Ostrem, Olmsted County Attorney, James P. Spencer, Assistant County
Attorney, Rochester Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Jessica Merz Godes, Assistant
Public Defender, St. Paul, Minnesota (for appellant)

      Considered and decided by Peterson, Presiding Judge; Worke, Judge; and

Connolly, Judge.

                        UNPUBLISHED OPINION

PETERSON, Judge

      Appellant challenges the validity of his Alford plea to third-degree controlled-

substance crime, arguing that the factual basis for the plea is insufficient and that the
district court failed to make necessary findings regarding the sufficiency of the evidence.

We affirm.

                                         FACTS

       Appellant Charles Chuck Jackson was charged with second-degree controlled-

substance crime for allegedly selling 3.5 grams of cocaine to a police informant during a

controlled purchase in 2007. In January 2014, Jackson appeared for a contested omnibus

hearing and challenged the probable cause for the charge given that the informant

involved with the controlled purchase was deceased. When the district court inquired as

to how the state would prove the charge, the prosecutor responded:

                     It is a recorded controlled buy. The steps that the
              officers took at the time were properly documented. We do
              have photocopies of the buy money and all that stuff. The
              [informant’s] statements . . . that’s all recorded. There’s a
              buy. The video recording shows accurately Mr. Jackson’s
              face through the controlled buy.

The district court stated that it was satisfied that the charge was supported by probable

cause, and Jackson agreed to accept the state’s plea offer and enter an Alford plea to an

amended charge of third-degree controlled-substance crime for possession of three or

more grams of cocaine, heroin, or methamphetamine. Jackson signed a plea petition

during a brief break in the proceeding. He then affirmed on the record that he read and

understood the plea petition, was pleading voluntarily and of his own free will, and was

giving up his rights to an attorney and a trial.      He pleaded guilty to third-degree

controlled-substance crime, and the district court and prosecutor questioned him

regarding the basis for the plea.



                                            2
       Jackson affirmed that he received discovery material from the state that included

police reports and a video recording and “may be introduced at trial in the State’s case in

chief against [him] for a charge of second degree controlled substance crime.” He agreed

that “if this was all presented to a jury[,] it’s a strong likelihood that they would find that

the State has proved beyond a reasonable doubt [all] of the elements for a second degree

controlled substance crime” and that “if the evidence that’s in those police reports gets

presented to a jury, . . . there’s a substantial likelihood the jury would find [him] guilty of

the charged offense, controlled substance in the second degree.” He further agreed that

“on or about June 8th of 2007 within the county of Olmsted . . . the jury could find

beyond a reasonable doubt that [he] did sell three grams or more of a substance

containing cocaine, heroin, or methamphetamine.” He affirmed that “to avoid [a trial and

conviction on the second-degree offense, he] want[ed] to take the State’s offer today

[and] plead[] to the third degree possession charge.” The district court stated that it

would “accept this plea as voluntarily, intelligently, and accurately made.” Jackson filed

this appeal following sentencing.

                                      DECISION

       Jackson argues on appeal that his Alford plea is inaccurate and invalid and must be

vacated. He did not move to withdraw the plea or challenge the validity of the plea in

district court. But, a defendant may appeal directly from a judgment of conviction and

contend that a plea is invalid. Brown v. State, 449 N.W.2d 180, 182 (Minn. 1989).

Assessment of the validity of a plea presents an issue of law, which is reviewed de novo.

State v. Raleigh, 778 N.W.2d 90, 94 (Minn. 2010).


                                              3
       To be valid, a guilty plea must be accurate, voluntary, and intelligent. Id. “The

accuracy requirement protects a defendant from pleading guilty to a more serious offense

than that for which he could be convicted if he insisted on his right to trial.” Id. An

accurate plea is one that is supported by a proper factual basis, such that there are

“sufficient facts on the record to support a conclusion that [the] defendant’s conduct falls

within the charge to which he desires to plead guilty.” State v. Iverson, 664 N.W.2d 346,

349 (Minn. 2003) (quotation omitted).

       An Alford plea is a guilty plea in which a defendant maintains his innocence but

chooses to plead guilty because he reasonably believes, and the record reflects, that the

state has sufficient evidence to obtain a conviction. See North Carolina v. Alford, 400
U.S. 25, 37-38, 91 S. Ct. 160, 167-68 (1970) (upholding plea to lesser offense when the

defendant maintained innocence but the state had a strong case against him for more

serious offense); see also State v. Goulette, 258 N.W.2d 758, 761 (Minn. 1977)

(recognizing the use of Alford pleas in Minnesota). The defendant must agree that the

evidence the state is likely to offer at trial is sufficient to convict. State v. Theis, 742
N.W.2d 643, 649 (Minn. 2007). An Alford plea must be supported by a “strong” factual

basis and is subject to careful scrutiny due to the inherent conflict in pleading guilty

while maintaining innocence. Id. at 648-49.

       Jackson first argues that the factual basis for his plea is insufficient because he

acknowledged that there is a substantial likelihood that a jury would find him guilty of

the charged crime—second-degree controlled-substance crime for sale of a controlled

substance—but did not make the same acknowledgement for the crime to which he


                                              4
actually pleaded guilty—third-degree controlled-substance crime for possession of a

controlled substance. But third-degree controlled-substance crime is a lesser-included

offense of second-degree controlled-substance crime. See Minn. Stat. § 609.04, subd.

1(1) (2006) (defining “included offense” as, inter alia, “[a] lesser degree of the same

crime”); see also State v. Traxler, 583 N.W.2d 556, 562 (Minn. 1998) (treating fifth-

degree controlled-substance crime for possession of a controlled substance as a lesser-

included offense of first-degree controlled-substance crime for sale of a controlled

substance).   In the context of an Alford plea, a defendant’s acknowledgement of a

substantial likelihood that he would be convicted of a greater offense if the case went to

trial is a sufficient acknowledgement that he would also be convicted of a lesser-included

offense.   See, e.g., Alford, 400 U.S. at 37-39, 91 S. Ct. at 167-68 (affirming the

acceptance of a plea to second-degree murder when the state had a strong case of first-

degree murder and the defendant wished to avoid the possibility of the death penalty);

Goulette, 258 N.W.2d at 760 (affirming the acceptance of an Alford plea when the

defendant “expressed a desire to plead guilty to second-degree murder because of the

strength of the prosecution’s case and the possibility that if he went to trial he might be

convicted of first-degree murder”).    Jackson sufficiently acknowledged a substantial

likelihood that he would be found guilty of third-degree controlled-substance crime if his

case went to trial.

       Jackson next argues that the evidence supporting an Alford plea must be entered

on the record and that, because no evidence or summary of evidence was submitted at the

hearing, his plea is invalid. A factual basis for an Alford plea should “be based on


                                            5
evidence discussed with the defendant on the record at the plea hearing.” Theis, 742
N.W.2d at 649.

              This discussion may occur through an interrogation of the
              defendant about the underlying conduct and the evidence that
              would likely be presented at trial, the introduction at the plea
              hearing of witness statements or other documents, . . . the
              presentation of abbreviated testimony from witnesses likely to
              testify at trial, or a stipulation by both parties to a factual
              statement in one or more documents submitted to the court at
              the plea hearing.

Id. (citations omitted). During the hearing, the prosecutor stated that the charged offense

arose from a controlled buy that was documented by the police with photographs and a

video recording. The prosecutor explained that the informant’s statements during the

transaction were recorded and that “[t]he video recording shows accurately Mr. Jackson’s

face through the controlled buy.” Jackson affirmed that he received discovery material

including police reports and a video recording, that this evidence could be introduced

against him at trial, and that there was a substantial likelihood that he would be found

guilty based on the evidence. The factual basis for the Alford plea was supported by a

sufficient discussion of the key evidence that would have been presented at trial.

       Finally, Jackson contends that his plea must be vacated because the district court

failed to independently conclude that there is a strong probability based on the evidence

that he would be found guilty if the case went to trial. A district court may accept an

Alford plea “if the court, on the basis of its interrogatories of the accused and its analysis

of the factual basis offered in support of the plea, concludes that the evidence would

support a jury verdict of guilty, and that the plea is voluntarily, knowingly, and



                                              6
understandingly entered.” Goulette, 258 N.W.2d at 761; see also Theis, 742 N.W.2d at

649 (“The strong factual basis and the defendant’s agreement that the evidence is

sufficient to support his conviction provide the court with a basis to independently

conclude that there is a strong probability that the defendant would be found guilty of the

charge to which he pleaded guilty, notwithstanding his claims of innocence.” (emphasis

omitted)). The district court stated that the plea was “accurately made,” and thus the

district court necessarily determined that the plea was supported by a proper factual basis

and that there were sufficient facts on record to support a conclusion that Jackson’s

conduct fell within the amended charge. See Iverson, 664 N.W.2d at 349 (stating that an

accurate plea is one that is supported by a proper factual basis). Our de novo review of

the plea hearing confirms that Jackson’s Alford plea to third-degree controlled-substance

crime is supported by a strong factual basis and therefore accurate.

       Affirmed.




                                             7